Citation Nr: 1024159	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include arthritis.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from September 1961 to September 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Houston RO in May 2010.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed arthritis of the right 
knee had its onset during the Veteran's active service.

2.  In testimony received at May 2010 VA hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issues of entitlement to service 
connection for a left knee condition, entitlement to service 
connection for a low back condition and entitlement to 
service connection for asthma.


CONCLUSIONS OF LAW

1.  The Veteran's right knee condition, to include arthritis, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for a left knee condition, entitlement to service 
connection for a low back condition and entitlement to 
service connection for asthma.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to service connection for a right knee 
condition, to include arthritis

The Veteran contends that his right condition, to include 
arthritis, is related to active service.  He has stated that 
his right knee condition started in service and has continued 
ever since.  See e.g., the July 2007 VA hearing transcript at 
page 7.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2009).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record shows that the Veteran has a 
current disability.  The Veteran has been diagnosed with 
rheumatoid arthritis.  More specifically, VA examination 
reports date in June 2006 and January 2009 as well as a 
private treatment record dated in June 2006 reflects 
diagnoses of arthritis of the right knee.  See the June 2006 
and January 2009 VA examination reports and a June 2006 
private treatment record from P.S.S., D.O.  Accordingly, 
Hickson element (1) has been met.  

The Veteran's enlistment examination dated in September 1961 
shows that the Veteran's right knee was clinically evaluated 
as normal and the report is negative for any complaints or 
notations related to the Veteran's right knee, to include 
arthritis.  The Veteran's service treatment records 
demonstrate that the Veteran initially presented for 
complaints of right knee pain and swelling in July 1966.  
Subsequent service treatment records note continued knee pain 
throughout the Veteran's 21 years of subsequent service.  
Specifically, an in-service Report of Medical History dated 
in September 1977 notes the Veteran's complaints of swollen 
joints and arthritis.  The Veteran's June 1987 retirement 
examination reflects the Veteran's history of right knee 
pain.  As there is medical evidence that the Veteran 
complained of and received treatment for a bilateral knee 
condition in service, Hickson element (2) is also met.  

Concerning crucial Hickson element (3), medical nexus, there 
are conflicting medical opinions of record.  By law, the 
Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Rather, in evaluating the probative value of competent 
medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician 
reaches...As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the 
adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence and, 
for reasons stated immediately below, finds that the evidence 
concerning a medical nexus regarding the Veteran's right knee 
arthritis is at least in equipoise.  

The Veteran was examined for the purposes of this claim in 
June 2006.  The VA examiner conducted a complete physical 
examination of the Veteran, but did not provide a medical 
nexus opinion in his original report dated in June 2006.  In 
a July 2006 addendum, the VA examiner stated that the 
Veteran's current knee problems were due to his rheumatoid 
arthritis rather than his service.  The VA examiner noted 
that the Veteran's service did not aggravate his rheumatoid 
arthritis beyond the normal progression of the disease.  At 
the time of July 2006 addendum, the VA examiner had not 
reviewed the Veteran's VA claims file.  The RO subsequently 
sent the Veteran's VA claims file to the VA examiner who 
produced a second addendum in November 2006, which stated 
that the Veteran's claims file had been reviewed and 
reiterated that the Veteran's "complaints of recurrent 
migratory arthritis are not caused by or the result of his 
military service."  See the November 2006 addendum to the 
June 2006 VA examination report.  The Board notes that, after 
the complete review of the Veteran's claims file, the VA 
examiner failed to discuss the reasoning for his nexus 
opinion or the possibility of whether or not the Veteran's 
rheumatoid arthritis had its onset during his service.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

In favor of the Veteran's claim is an October 2008 statement 
from the Chief of Rheumatology at the San Antonio VA Medical 
Center (VAMC).  The October 2008 statement reflects that the 
VA physician reviewed "selective pages" of the Veteran's 
service treatment records and VA outpatient treatment records 
and opined "In light if [the Veteran's] current diagnosis of 
rheumatoid arthritis it is more likely than not that his ... 
knee problems were manifestations of a more widespread 
arthropy."  The Board finds it significant that the VA 
physician's opinion asserts that the Veteran's in-service 
complaints of right knee pain were manifestations of his 
rheumatoid arthritis.  The VA physician specifically asserted 
"Thus, it is more likely than not that [the Veteran] has had 
rheumatoid arthritis since he was in the military."  See the 
October 2008 statement from a VA physician.  

In January 2009, the Veteran underwent another VA 
examination, a record of which is associated with the claims 
file.  The January 2009 VA examiner, a physician's assistant, 
reviewed the Veteran's complete VA claims file and examined 
the Veteran.  The January 2009 VA examiner opined that the 
Veteran's right knee condition was not caused by or a result 
of the Veteran's military service with diagnosed rheumatoid 
arthritis, specifically reasoning that the Veteran was first 
diagnosed with rheumatoid arthritis in March 2008 and that 
in-service medical evidence which showed no rheumatoid factor 
upon testing in 1976 and 1986.  

Although not disparaging the qualifications of the January 
2009 VA examiner [see Goss v. Brown, 9 Vet. App. 109 (1996)], 
his qualifications are less impressive than those of the VA 
physician who rendered the October 2008 opinion, the Chief of 
Rheumatology at the San Antonio VAMC, whom specifically 
stated that the Veteran's in-service complaints of right knee 
pain were early manifestations of his rheumatoid arthritis.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

Hence, given the various strengths and weaknesses of the 
medical evidence of record, the Board cannot find that the 
evidence preponderates against the Veteran's claim.  As such, 
the Board cannot find that service connection is not 
warranted here.  See Alemany, supra.  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Entitlement to service connection for a left knee 
condition

3.  Entitlement to service connection for a low back 
condition

4.  Entitlement to service connection for asthma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  
During May 2010 hearing before the undersigned, the Veteran 
and his representative indicated that the Veteran wished to 
withdraw his appeals regarding the issues of entitlement to 
service connection for a left knee condition, entitlement to 
service connection for a low back condition and entitlement 
to service connection for asthma.  See the May 2010 VA 
hearing transcript at pages 2 and 3.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these claims and 
such are dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a right knee condition, to include arthritis, has been 
granted, as discussed above.  Further, the Veteran has 
withdrawn the remaining issues on appeal.  As such, the Board 
finds that any error related to the VCAA on all claims is 
moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

Entitlement to service connection for a right knee condition, 
to include arthritis, is granted.

Entitlement to service connection for a left knee condition 
is dismissed.

Entitlement to service connection for a low back condition is 
dismissed.

Entitlement to service connection for asthma is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


